EXHIBIT 10.6

EXECUTION

WAIVER LETTER NO. 1

Dated as of June 23, 2009

To Prides Capital Fund I, L.P., LLC

as purchaser (the “Purchaser”)

under the Note and Warrant Purchase

Agreements referred to below

Ladies and Gentlemen:

We refer to the following agreements: (i) the Note and Warrant Purchase
Agreement dated as of August 31, 2007 between eDiets.com, Inc. (the “Company”)
and the Purchaser (the “August 2007 Note and Warrant Purchase Agreement”);
(ii) the Note and Warrant Purchase Agreement dated as of May 30, 2008 between
the Company and the Purchaser (the “May 2008 Note and Warrant Purchase
Agreement” and together with the August 2007 Note and Warrant Purchase
Agreement, the “Note and Warrant Purchase Agreements”); and (iii) the Senior
Secured Note dated as of November 13, 2008 (the “Note”) in the original
principal amount of $2,550,000 issued by the Company to the Purchaser (the Note
and Warrant Purchase Agreements and the Note being referred to collectively
herein as the “Purchase Documents”). Capitalized terms not otherwise defined in
this Waiver Letter No. 1 have the same meanings as specified in the May 2008
Note and Warrant Purchase Agreement.

Section 4 of the Note and Warrant Purchase Agreements provide in part that,
except as otherwise consented to or waived by the Majority Holders, the Company
will not (and will not permit any of its Subsidiaries to), for so long as any
amount due under any Note is outstanding:

4.2 Enter into any transaction with any person or entity that is affiliated
with, controls or is controlled by, the Company, except for transactions in the
ordinary course of business and on terms not less favorable to the Company than
it would obtain in a transaction between unrelated parties.

Section 1.3 of the Note provides as follows:

1.3 Mandatory Prepayment. Not later than 15 days after the closing of any public
or private sale by the Company of its equity except for Exempt Sales (as defined
below), the Company shall prepay 100% of the outstanding Notes plus any accrued
and unpaid interest to the date of such prepayment, provided, however, that
(i) if any such prepayment is made on or before June 30, 2009, such prepayment
shall include a prepayment premium of 5% of the prepaid amount, and (ii) if any
such prepayment is made after June 30, 2009 and on or before June 30, 2010, such
prepayment shall include a prepayment premium of 3% of the prepaid amount, and
provided, further, that any such prepayment made pursuant to subclause (i) or
(ii) of this Section 1.3 shall include accrued interest on the amount so
prepaid. For the purposes of this Section 1.3, “Exempt Sales” shall mean the
issuance of shares of Common Stock and/or options, warrants or other Common
Stock purchase rights and the Common Stock issued pursuant to such



--------------------------------------------------------------------------------

options, warrants or other rights (as adjusted for any stock dividends,
combinations, splits, recapitalizations and the like after the date hereof)
issued or to be issued after the date hereof (i) to employees, officers or
directors of, or consultants or advisors to the Company or any subsidiary,
pursuant to stock purchase, stock option or employee benefit plans or other
arrangements that are approved by the board of directors of the Company;
(ii) upon conversion of any options, warrants or other rights to acquire shares
of Common Stock that are outstanding on the day immediately preceding the date
hereof, provided, however, that the terms of such options, warrants or rights
are not amended, modified or changed on or after the date hereof; or (iii) in
connection with shares of Common Stock issued as consideration for the
acquisition of another company or business in which the shareholders of the
Company do not have a majority ownership interest, which acquisition has been
approved by the board of directors of the Company and provided that after giving
effect to such acquisition the Company is the surviving entity.

The Company, the Purchaser and certain directors of the Company intend to enter
into the transactions described in Exhibit A attached to this Waiver Letter No
1, or transactions substantially similar thereto (collectively, the
“Transaction”). In order to carry out the Transaction, the Company hereby
requests that the Purchaser waive the application of Section 4.2 of the Note and
Warrant Purchase Agreements and Section 1.3 of the Note only in respect of the
Transactions.

The Purchase Documents, except to the extent of the waiver specifically provided
for herein, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed. This Waiver Letter No. 1 shall be
effective to implement the waiver described herein. The execution, delivery and
effectiveness of this Waiver Letter No. 1 shall not, except as expressly
provided herein, operate as a waiver or amendment of any right, power or remedy
of the Purchaser under the Purchase Documents, nor constitute a waiver or
amendment of any other provision of the Purchase Documents.

To acknowledge your waiver of the above-described provisions of the Purchase
Documents in connection with the Transaction, please countersign this letter in
the space provided below and return a counterpart of this Letter Amendment No. 1
to Andrew Kingston, General Counsel, eDiets.com, Inc., 1000 Corporate Drive,
Suite 600, Fort Lauderdale FL 33334, fax: (954) 333-3715, email:
akingston@ediets.com.

This Waiver Letter No. 1 may be executed in any number of counterparts and by
the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Waiver Letter No. 1 by facsimile or electronic copy
(“pdf”) shall be effective as delivery of a manually executed counterpart of
this Waiver Letter No. 1. After execution by both the Purchaser and the Company,
this Waiver Letter No. 1 shall become effective as of the date first above
written.

This Waiver Letter No. 1 shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York.



--------------------------------------------------------------------------------

Very truly yours, eDIETS.COM, INC. By  

/s/ Thomas Hoyer

Name:   Thomas Hoyer Title:   Chief Financial Officer

 

Agreed as of the date first above written:

PRIDES CAPITAL FUND I, L.P.,

as Purchaser and as Majority Holder

By:   Prides Capital Partners, LLC, its General Partner By  

/s/ Stephen Cootey

  Name: Stephen Cootey   Title: Authorized Representative

Signature Page to eDiets Letter Amendment No. 1



--------------------------------------------------------------------------------

Exhibit A

The Transaction

MEMORANDUM OF TERMS FOR THE PRIVATE PLACEMENT OF

COMMON STOCK OF EDIETS.COM, INC.

June     , 2009

THIS MEMORANDUM OF TERMS (“TERM SHEET”) SUMMARIZES THE PRINCIPAL TERMS OF THE
PROPOSED FINANCING OF EDIETS.COM, INC. (THE “COMPANY”). THIS TERM SHEET IS FOR
DISCUSSION PURPOSES ONLY; THERE IS NO OBLIGATION ON THE PART OF ANY NEGOTIATING
PARTY UNTIL DEFINITIVE DOCUMENTATION IS SIGNED BY ALL PARTIES, EXCEPT AS
PROVIDED UNDER CONFIDENTIALITY BELOW.

THIS TERM SHEET MAY BE EXECUTED IN COUNTERPARTS (WHETHER BY ORIGINAL SIGNATURE
OR FACSIMILE COPY THEREOF), EACH OF WHICH SHALL BE DEEMED TO CONSTITUTE AN
ORIGINAL BUT ALL OF WHICH, WHEN TAKEN TOGETHER, SHALL CONSTITUTE ONE AND THE
SAME INSTRUMENT. THIS TERM SHEET MAY BE AMENDED OR MODIFIED ONLY BY WRITTEN
INSTRUMENT EXECUTED BY THE INVESTORS (AS DEFINED BELOW) AND THE COMPANY. THIS
TERM SHEET IS GOVERNED BY THE LAWS OF THE STATE OF FLORIDA WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES.

 

Amount to be Raised:

  

Target $500,000 (the “Private Placement Amount”).

Type of Security:

  

Common Stock, par value $0.001 per share (the “Shares”).

Per Share Purchase Price:

  

$1.00 per Share (the “Purchase Price”).

Number of Shares:

  

500,000 Shares.

Investors (the “Investors”):

        Investment    Shares   

Kevin Richardson

   $ 300,000.00    300,000   

Kevin McGrath

   $ 100,000.00    100,000   

Lee Isgur

   $ 100,000.00    100,000   

Total:

   $ 500,000    500,000

Closing Date:

   The parties will use reasonable efforts to close the sale of the Shares (the
“Closing”) as soon as possible.



--------------------------------------------------------------------------------

Restricted Securities:    Registration of the issuance of the Shares to the
Investors will not be required under the Securities Act of 1933, as amended,
(the “Act”) based on the exemption from such registration which is provided
under Section 4(2) of the Act. Accordingly, the Shares shall constitute
“restricted securities” as defined in Rule 144 promulgated pursuant to the Act.
The Company will be obligated to register the Shares for resale pursuant to a
registration statement. The Shares will be issued in certificated form with
appropriate legends. Upon satisfaction of the six-month holding period and all
other resale requirements under Rule 144, the Investors may deliver certificates
representing the Shares to the Company, which, subject to the Act and
regulations promulgated thereunder, will take all steps necessary to deliver the
Shares to one or more brokers designated by the Investors in qualified or
registered form for trading on any market on which the Company’s stock is then
traded. Subscription Agreements:    The sale of the Shares will be made pursuant
to subscription agreements reasonably acceptable to the Company and the
Investors, which agreements will contain, among other things, appropriate
representations and warranties of the Company and the Investors, covenants of
the Company reflecting the provisions set forth in this Term Sheet and
appropriate conditions to Closing. Repricing of Existing Warrants:   

At Closing, the Company and Prides Capital Fund I, L.P. (“Prides”) will enter
into an agreement (the “Repricing Agreement”) to amend the following warrants
issued by the Company to Prides (the “Existing Warrants”):

     

Issue Date

   Shares    Original Per Share
Exercise Price   

May 15, 2006

   1,009,901    $ 6.00   

August 1, 2006

   178,218    $ 6.00   

August 31, 2007

   1,000,000    $ 5.00   

May 30, 2008

   500,000    $ 4.25    Among other things, the Repricing Agreement will (i)
amend the per share exercise price of the Existing Warrants to equal the
Purchase Price, (ii) provide that Prides will use diligent efforts to exercise a
portion of the Existing Warrants following Closing until the total price paid by
Prides for all shares acquired through the exercise of a portion of the Existing
Warrants equals $2,500,000, (iii) provide that, upon such exercise, the Company
promptly pay all due and outstanding payables owed to Prides and (iv) be
otherwise satisfactory to the Company and Prides.



--------------------------------------------------------------------------------

Investor Warrants:    At Closing, the Company will issue ten-year warrants to
each Investor to purchase nine shares
of the Company’s common stock for every 20 Shares purchased by such Investor at
Closing.
The exercise price of the warrants will be $1.20 per share of common stock.
Prides Warrants:    Upon each exercise of the Existing Warrants, the Company
will issue a ten-year warrant to Prides to purchase nine shares of the Company’s
common stock for every 20 shares purchased as a result of such exercise. The
exercise price of the warrants will be $1.20 per share of common stock.
Confidentiality:    Except as may be required by applicable law, the Company and
the Investors will not disclose the existence or the terms of this Term Sheet to
any person other than to their respective employees, directors, accountants or
attorneys on a need to know basis. Closing Conditions:    The Closing will be
conditioned upon: (a) execution by the Company and the Investors of a
subscription agreement and related documentation reasonably satisfactory to the
Company and the Investors, (b) execution by the Company and Prides of the
Repricing Agreement in form and substance reasonably satisfactory to the Company
and Prides, (c) compliance by the Company with applicable securities laws, (d)
the transactions contemplated by this Term Sheet shall have been expressly
approved by a special committee of the Board of Directors comprising independent
directors and (e) such other conditions as are customary for transactions of
this type. Expenses:    Each party will pay its own fees and expenses in
connection with the transactions contemplated by this Term Sheet.